Case 3:17-cv-00072-NKM-JCH Document 731 Filed 05/21/20 Page 1 of 4 Pageid#: 11019




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division




    ELIZABETH SINES, et al.,

                                 Plaintiffs,              Civil Action No. 3: 17-cv-00072-NKM
    v.

    JASON KESSLER, et al.,

                                 Defendants.



             MOTION FOR PRO HAC VICE ADMISSION OF DANIEL P. ROY III

         Pursuant to Rule 6(d) of the Local Rules for the United States District Court for the

   Western District of Virginia, I, Robert T. Cahill, an attorney admitted to practice in this Court,

   and counsel of record in the instant proceeding, hereby moves the Court for the admission of

   Daniel P. Roy III, Esq. to appear pro hac vice on behalf of the Plaintiffs in the above captioned

   case and in support thereof state as follows:

           1.      Mr. Roy is an attorney with Cooley LLP, 55 Hudson Yards, New York, NY

   10001-2157, Tel: (212) 479-6000, Email: droy@cooley.com.

           2.      Mr. Roy is qualified and licensed to practice law and is a bar member in good

   standing in the State of New York (Registration No. 5533807 – Date of Admission: July 17,

   2017). He is also a bar member in good standing with the United States District Court for the

   Southern District of New York and the United States Court of Appeals for the Second Circuit

   (Date of Admission: Nov. 26, 2018).
Case 3:17-cv-00072-NKM-JCH Document 731 Filed 05/21/20 Page 2 of 4 Pageid#: 11020




            3.     Mr. Roy agrees to submit to and comply with the appropriate rules of procedure

   as required in the case for which he is applying to appear pro hac vice as well as the rules and

   standards of professional conduct applicable to all lawyers admitted to practice before this

   Court.

            WHEREFORE, for the reasons stated above, it is requested that this Court grant this

   motion and permit Daniel P. Roy III, Esq. to appear pro hac vice on behalf of Plaintiffs in the

   above captioned case, and to appear at hearings or trials in the absence of an associated member

   of the bar of this Court.


    Dated: May 21, 2020                          Respectfully submitted,

                                                 /s/ Robert T. Cahill
                                                 Robert T. Cahill (VSB 38562)
                                                 COOLEY LLP
                                                 11951 Freedom Drive, 14th Floor
                                                 Reston, VA 20190-5656
                                                 Telephone: (703) 456-8000
                                                 Fax: (703) 456-8100
                                                 Email: rcahill@cooley.com

                                                 Counsel for Plaintiffs




                                                   2
Case 3:17-cv-00072-NKM-JCH Document 731 Filed 05/21/20 Page 3 of 4 Pageid#: 11021




                                     CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2020, I filed the foregoing with the Clerk of Court through the
  CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                                James E. Kolenich
   David L. Hauck                                         Kolenich Law Office
   David L. Campbell                                      9435 Waterstone Blvd. #140
   Duane, Hauck, Davis & Gravatt, P.C.                    Cincinnati, OH 45249
   100 West Franklin Street, Suite 100                    jek318@gmail.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                                   Elmer Woodard
   dhauck@dhdglaw.com                                     5661 US Hwy 29
   dcampbell@dhdglaw.com                                  Blairs, VA 24527
                                                          isuecrooks@comcast.net
   Counsel for Defendant James A. Fields, Jr.
                                                          Counsel for Defendants Matthew Parrott,
   Bryan Jones                                            Traditionalist Worker Party, Jason Kessler,
   106 W. South St., Suite 211                            Nathan Damigo, and Identity Europa, Inc.
   Charlottesville, VA 22902                              (Identity Evropa)
   bryan@bjoneslegal.com
                                                          John A. DiNucci
   Counsel for Defendants Michael Hill,                   Law Office of John A. DiNucci
   Michael Tubbs, and League of the South                 8180 Greensboro Drive, Suite 1150
                                                          McLean, VA 22102
   W. Edward ReBrook                                      dinuccilaw@outlook.com
   The ReBrook Law Office
   6013 Clerkenwell Court                                 Counsel for Defendant Richard Spencer
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants National Socialist
   Movement, Nationalist Front and Jeff Schoep


           I further hereby certify that on May 21, 2020, I also served the following non-ECF participants,
  via electronic mail, as follows:

   Elliott Kline a/k/a Eli Mosley                         Vanguard America
   eli.f.mosley@gmail.com                                 c/o Dillon Hopper
   deplorabletruth@gmail.com                              dillon_hopper@protonmail.com

   Matthew Heimbach                                       Robert Azzmador Ray
   matthew.w.heimbach@gmail.com                           azzmador@gmail.com

   Christopher Cantwell
   christopher.cantwell@gmail.com




                                                      3
Case 3:17-cv-00072-NKM-JCH Document 731 Filed 05/21/20 Page 4 of 4 Pageid#: 11022




                                            s/ Robert T. Cahill
                                            Robert T. Cahill (VSB 38562)
                                            COOLEY LLP
                                            11951 Freedom Drive, 14th Floor
                                            Reston, VA 20190-5656
                                            Telephone: (703) 456-8000
                                            Fax: (703) 456-8100
                                            Email: rcahill@cooley.com

                                            Counsel for Plaintiffs




                                        4
